Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17, and 21-23 are pending and under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,  5-7  and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markham (Markham, Drugs, 76:1227-1232, Publication Date: 2016-07-13, cited in IDS), in view of Kwilas (Kwilas et al., Journal of Translational Medicine, 12:294, Publication Date: 2014-11-13) and Nokihara (Nokihara et al., Annals of Oncology 24 (Supplement 9): ix31-ix65, Publication Year: 2013).
Markham teaches that atezolizumab is a monoclonal antibody targeting PD-L1 antigen, and has been approved in the US for treatment of urothelial carcinoma (Introduction).
Markham teaches that atezolizumab (Tecentriq) is used for the treatment of a variety of hematological malignancies and solid tumors. (Abstract).
Markham teaches that atezolizumab has durable activity in advanced or metastatic urothelial carcinoma (page 1229: 2.3.1). Markham teaches that atezolizumab had objective responses in metastatic urothelial bladder cancer, locally advanced or metastatic NSCLC, metastatic breast cancer, and metastatic renal cell carcinoma (pages 1229-1230: §§2.3.2-2.3.4).
Markham teaches that atezolizumab has been used in combination with several other therapeutic agents leading to objective responses (§§ 1.1, 2.3.2.2-2.3.5).
Markham teaches that atezolizumab is administered intravenously (page 1228: Features and properties of atezolizumab) (meeting claim 5).
Markham teaches as set forth above. However, Markham does not teach treating in combination with Compound I. As evidenced by paragraph [0010] of the instant Specification, cabozantinib has the formula of Compound I of claim 2.
Kwilas teaches that cabozantinib, a small molecule inhibitor of multiple receptor tyrosine kinase (RTKs), was approved in 2012 by the U.S. Food and Drug Administration (FDA) for the treatment of patients with progressive, metastatic meduallary thyroid cancer. See page 2, col. 1, para. 1. 
Kwilas teaches that cabozantinib also inhibits MET and VEGFR2, two RTKs believed to play major roles in the growth and dissemination of cancer cells. See page 2, col. 1, para. 1.
Kwilas teaches that dual inhibition of MET and VEGFR2 by cabozantinib may account for its activity in additional tumor types such as metastatic castration-resistant prostate cancer, renal cell carcinoma, and hepatocellular carcinoma. See page 2, col. 1, para. 1.
Kwilas teaches that cabozantinib alone can reduce the proliferation of tumor cells, e.g. MC38-CEA. See § Results-Cabozantinib reduced the proliferation of MC38-CEA tumor cells.
Kwilas teaches that cabozantinib significantly upregulated the expression of MHC-I molecules on both the population level (H-2Db) and a per-cell basis (H-2Kb), increasing the potential for antigen presentation and T cell recognition of the tumor cells See Figure 1B and § Results-Cabozantinib modulated the expression of tumor cell markers associated with immune recognition.
Kwilas teaches that cabozantinib can increase the sensitivity of tumor cells (MC38-CEA) to T  cell-mediated killing. See Fig. 1.
Kwilas teaches that cabozantinib treatment did, however, increase the percentage of CD8+ T cells (P =0.0198) (Figure 2D). In addition, treatment with cabozantinib reduced the percentage of T regulatory cells (Tregs) (P =0.0152) (Figure 2E), and myeloid-derived suppressor cells (MDSCs) (P <0.0001) in the spleen (Figure 2F). CD8:Treg/MDSC ratios improved from 8.24 to 11.91 and 2.54 to 5.50, respectively, due to the significant alteration of CD8+ T cells, Tregs, and MDSCs. See page 4, col. 1, para. 2.
Kwilas teaches that cabozantinib induce both immunogenic modulation and immune subset conditioning. See page 10, col. 1-2 bridging paragraph.
Kwilas teaches that in addition to its inherent antitumor properties, cabozantinib is capable of both immunogenic modulation and immune subset conditioning, two qualities displayed by therapies that synergize with cancer immunotherapy. See § Conclusions.
Nokihara teaches that : cabozantinib (XL184) is a potent targeted drug that inhibits MET, VEGFR2, and RET. Anti-tumor activity in non-Japanese patients (pts) has been observed in a broad range of tumors. See §Background.
Nokihara teaches that 14 pts received cabozantinib capsules at 40, 60 and 80 mg/ day. DLT of Grade 3 hypertension was reported in 2 pts. at 60 and 80 mg. The recommended phase 2 dose using a capsule formulation was determined to be 60 mg. Four of 5 heavily pre-treated NSCLC pts dosed with cabozantinib capsules (40 to 80 mg) had a confirmed partial response with 38%, 41%, 33% and 40% reductions (sum of target lesions), and a median treatment duration of 11 cycles (range 5-18). The molecular profile of responders included EGFR mutation (n = 1), RET fusion (n = 1) or ALK fusion (n = 2). Four pts with GIST, all pre-treated with imatinib and sunitinib, had stable disease for at least 6 and up to 20 months. Adverse events were generally mild. See §Results.
Nokihara teaches that despite relatively higher exposures in Japanese pts, cabozantinib administered 60 mg daily appears to be well tolerated. Anti-tumor activity was observed in heavily pre-treated NSCLC pts (PR in 4/5 pts) and GIST pts (long-lasting SD). Further exploration in a cohort of NSCLC patients is planned. See §Conclusions.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat locally advanced or metastatic solid tumors, e.g. renal cell carcinoma (RCC), or NSCLC, with atezolizumab, as taught by Markham, and add cabozantinib in combination concurrently or sequentially to treat RCC and NSCLC, because cabozantinib shows therapeutic activity to RCC and NSCLC, as taught by Kwilas and Nokihara. Kwilas further teaches that cabozantinib can 1) increasing the potential for antigen presentation and T cell recognition of the tumor cells; 2) inhibit VEGF; 3) improve tumor microenviroment (reduce percentage of Treg and MDSC, increase percentage of CD8 T cells). Combination therapies were known in the art to generally improve cancer response rates as taught by Markham (§§ 1.1, 2.3.2.2-2.3.5). Thus, one of ordinary skill in the art would have recognized that cabozantinib could not only add antitumor activity but also enhance immunotherapy, e.g atezolizumab therapy. One of skill in the art would have been motivated to find the optimal treatment for locally advanced or metastatic solid tumors like RCC or NSCLC, by combining atezolizumab and cabozantinib.  Given that that claimed compounds, e.g. atezolizumab and cabozantinib were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Markham (Markham, Drugs, 76:1227-1232, Publication Date: 2016-07-13, cited in IDS), in view of Kwilas (Kwilas et al., Journal of Translational Medicine, 12:294, Publication Date: 2014-11-13), and Nokihara (Nokihara et al., Annals of Oncology 24 (Supplement 9): ix31-ix65, Publication Year: 2013) as applied to claims 1-2,  5-7  and 21-23 above, and further in view of Brown (Brown et al., WO 2010/083414 A1, Publication Date: 2010-07-22, cited in IDS).
Claims 3 and 4 recite the limitation that compound 1 is administered as the L-malate salt (or S-malate salt) or as the D-malate salt (or R-malate salt). 
Markham and Kwilas teach as set forth above, but do not teach a malate salt of cabozantinib. 
Brown teaches the chemical structure of N-(4- {[6,7-bis(methyloxy)quinolin-
4-yl]oxy}phenyl)-N'-(4-fluorophenyl)cyclopropane-l,l-dicarboxamide, which is identical to compound I in the instant claims (paragraph [0010], [0049]).
	Brown teaches various malate salts: including the (L) malate salt of compound I, the (D)-malate slat of compound I, and the (DL)-malate salt of compound I (paragraph [0051])
Brown teaches that the malate salts of compound I have a preferred combination of pharmaceutical properties for development, e.g. stable up to 185⁰C, good water solubility, good yield and purity in synthesis (paragraph [0052-0053]), 
Brown teaches that the (D)-malate salt has the same properties as the (L)-malate salt (paragraphs [0052], [0055]).
Brown further teaches that (L)-malate salt, (D)-malate salt or combinations of them can be used for a pharmaceutical composition (paragraph [0066], claims 3-5).
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to modify compound 1 of Kwilas to a malate salt of compound 1 taught by Brown because both L-malate salt and D-malate salt have improved properties over compound I itself and its other salt ([0051-0052], Table 1) and besides therapeutic efficacy, drug developer endeavors to provide a suitable form of the therapeutic agent that has properties relating to processing, manufacturing, storage stability, recognized by Brown ([0011]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markham (Markham, Drugs, 76:1227-1232, Publication Date: 2016-07-13, cited in IDS), in view of Kwilas (Kwilas et al., Journal of Translational Medicine, 12:294, Publication Date: 2014-11-13), Nokihara (Nokihara et al., Annals of Oncology 24 (Supplement 9): ix31-ix65, Publication Year: 2013) and Brown (Brown et al., WO 2010/083414 A1, Publication Date: 2010-07-22, cited in IDS), as applied to claims 1-7 and 21-23  above, and further in view of TECENTRIQ (Highlights of Prescribing Information, Publication Date: 2016-10) 
Claims 5, and 17 recite limitations about administering atezolizumab intravenously and via infusion over 60 or 30 minutes.
Markham, Kwilas and Brown teach as set forth above, but do not teach administering atezolizumab intravenously via infusion over 60 or 30 minutes
TECENTRIQ teaches these limitations. Specifically, TECENTRIQ teaches Tecentriq (atezolizumab) injection, for intravenous use (page 1, left column, line 6). Tecentriq is administered in a 1200 mg dose as an intravenous infusion over 60 minutes every 3 weeks until disease progression or unacceptable toxicity. If the first infusion is tolerated, all subsequent infusions may be delivered over 30 minutes (2.1 Recommended Dosing).
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Markham, Kwilas and Brown and TECENTRIQ to administer atezolizumab intravenously via infusion over 60 or 30 minutes, because this administration method is safe and effective for atezolizumab (TECENTRIQ, 14 Clinical Trial, page 15-19) and approved by FDA (TECENTRIQ).

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Markham (Markham, Drugs, 76:1227-1232, Publication Date: 2016-07-13, cited in IDS), in view of Kwilas (Kwilas et al., Journal of Translational Medicine, 12:294, Publication Date: 2014-11-13), Nokihara (Nokihara et al., Annals of Oncology 24 (Supplement 9): ix31-ix65, Publication Year: 2013), Brown (Brown et al., WO 2010/083414 A1, Publication Date: 2010-07-22, cited in IDS), TECENTRIQ (Highlights of Prescribing Information, Publication Date: 2016-10) as applied to claims 1-7, 17, and 21-23 above, and further in view of CABOMETYX (Highlights of Prescribing Information, Reference ID: 3924269, Publication Date: 2016-04).
Claims 8-15 are drawn to a series of dosage regimens for combination of atezolizumab and cabozantinib.
Markham, Kwilas and Brown and TECENTRIQ teach as set forth above.  
Kwilas additionally teaches a dose of 2.5 μg/mL was used for all in vitro experiments. For in vivo studies, cabozantinib was admixed into standard rodent diet (Research Diets, New Brunswick, NJ) at a concentration of 66.7 mg/kg of diet in order to deliver 10 mg/kg bw/day to the animals. The dosage is effective in inhibiting tumor growth. See page 11 - § Drug preparation and Fig. 5D.
Nokihara teaches that cabozantinib administered 60 mg daily appears to be well tolerated. See § Conclusions.
Markham additionally teaches several dosage regimens for atezolizumab. For example, 15 mg/kg (equivalent to 750-1200 mg for patients of 50-80 kg in weight) or 1200 mg once every three weeks had durable activity in patients with previously treated metastatic urothelial cancer (page 1229, 2.3.1.2 Phase I).  
Markham also teaches treatment with atezolizumab 10, 15 or 20 mg/kg or 1200mg once every 3 weeks was effective for patient with metastatic renal cell carcinoma (page 1230, 2.3.4 Metastatic Renal Cell Carcinoma).
Markham, Kwilas, Nokihara and Brown and TECENTRIQ do not teach fasting.
CABOMETYX teaches that the recommended daily dose of cabozantinib is 60mg (page 2, 2.1). 
CABOMETYX teaches that patients should not eat for at least 2 hours before and at least 1 hour after taking cabozantinib (page 2, 2.1).
CABOMETYX teaches dosage adjustments to manage adverse events. Specifically, cabozantinib could be dose-reduced to 40 mg and 20 mg to manage adverse events (page 2, 2.2).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP 2144.05. And with reasons set forth above, it would have been obvious to one of ordinarily skilled in the art at the time the invention was filed to reach the dosage regimens in the claimed inventions and fast as necessary as taught by CABOMETYX. Doing so would be beneficial to develop the best dosage for individual patient, which confer therapeutic effect and manage adverse events, as recognized by CABOMETYX (page 2, 2.2).).
Claims16 recites that cabozantinib and atezolizumab are administered concurrently or sequentially. Administering cabozantinib and atezolizumab concurrently or sequentially would have been obvious to one of skill in the art because those are the only two possible options for administering drugs in combination, i.e. together or separately.  One of skill in the art would have been motivated to administer cabozantinib and atezolizumab concurrently or sequentially to find the optimal order of administration of cabozantinib to provide maximum benefit to patients. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,198,731 B2 (hereinafter Pat. 731). 
The claims of Pat. 731 teach:

    PNG
    media_image1.png
    749
    611
    media_image1.png
    Greyscale

As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept and the instant claims would have been obvious in view of the claims of Pat. 731, which have all of the characteristics of  a method of treating locally advanced or metastatic solid tumor with a combination therapy the same as the instant application.
	
Claims 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 11,198,731 B2 (hereinafter Pat. 731) in view of Markham (Markham, Drugs, 76:1227-1232, Publication Date: 2016-07-13, cited in IDS), (Kwilas et al., Journal of Translational Medicine, 12:294, Publication Date: 2014-11-13), and Nokihara (Nokihara et al., Annals of Oncology 24 (Supplement 9): ix31-ix65, Publication Year: 2013).
The claims of Pat. 731 teach as set forth above. However, the claims of Pat. 731 do not teach “wherein the locally advanced or metastatic solid tumors is renal cell carcinoma (RCC) or non-small cell lung cancer (NSCLC)”.
Markham, Kwilas and Nokihara teach as set forth above.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a locally advanced or metastatic solid tumor, e.g. CRPC, as taught by the claims of Pat. 731, and apply the combination therapy to NSCLC and RCC, because both atezolizumab and cabozantinib have antitumor activity to various tumors, including NSCLC and RCC, and the combination could have had enhanced antitumor activity, as suggested by Kwilas and Nokihara. The motivation would have been to develop a better therapy for metastatic NSCLC or metastatic RCC, and to expand the application of the combination therapy to more patients.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642